                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

QUITEZ LAMAR WATKINS,

       Plaintiff,

V.                                                                    Civil Action No. 3:21CV338

LARRY LEABOUGH, et al.,

       Defendants.


                                  MEMORANDUM OPINION

       By Memorandum Order entered on June 22, 2021, the Court conditionally docketed

Plaintiffs action. On June 30, 2021, the institution where Plaintiff was incarcerated returned the

inmate account form to the Court because Plaintiff was no longer in the facility. (ECF No. 4, at

1.) On July 6, 2021, the United States Postal Service also returned the June 22, 2021 Memorandum

Order to the Court marked, "RETURN TO SENDER" and "Inmate Released." Since that date,

Plaintiff has not contacted the Court to provide a current address. Plaintiffs failure to contact the

Court and provide a current address indicates his lack of interest in prosecuting this action. See

Fed. R. Civ. P. 41(b). Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

       An appropriate Order shall accompany this Memorandum Opinion.




                                                                      Isl
                                                     JohnA. Gibney, Jr.
                                                     United States Dis ct
Date: 12 July 2021
Richmond, Virginia
